 LONG LAKE LUMBER COMPANY435LongLakeLumber Company and International Wood-workers ofAmerica,AFL-CIO, Local 3-10. Case19-CA-3840May 15, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING,BROWN AND JENKINSOn November 29, 1968, Trial Examiner E. Don Wilsonissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengagingin certain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, Respondent filed exceptions tothe Trial Examiner's unfair labor practice findings anda supporting brief; General Counsel and the ChargingParty filed exceptions to the Trial Examiner's Recom-mended Order with supporting briefs; and Respondentalso filed a supplemental brief opposing the exceptionsof General Counsel and the Charging Party.The National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has consideredthe Trial Examiner's Decision, the exceptions, the briefs,and the entire record in this case, and finds merit inRespondent's exceptions.'Accordingly, theBoardadopts the findings of the Trial Examiner only to theextent that they are consistent with the summary andanalysis of the case as set out below.The sole issue in this case is whether Respondentengaged in bad-faith bargaining in violation of Section8(a)(5) in its negotiations with the Union looking towardthemaking of a collective-bargaining agreement toreplace an earlier one between the parties that hadexpired on June 1, 1966. The negotiations cover a periodofmore than 2 yearsbeginningabout May 5, 1966.2On July 18, 1966, the Union struck Respondent in supportof its bargaining position. Even though the parties there-after continued to meet until June 21, 1968, no agreementresulted.The strike was still in progress as of thedate of the hearing, but by that date Respondent wasoperating with almost a full complement of permanentreplacements.'Respondent's request for oral argument is denied as, in our opinion,the instant record adequately presents the issues and the contentionsof the partiesSThe charge was not filed, however, until October 26, 1967, andthe subsequently issued complaint dated the violation as occurring"since on or about December 15, 1967 " Notwithstanding this specificallegation of the complaint, the Trial Examiner dated his finding ofa violation from May 25, 1967, a date which has significance onlywith respect to the limitations proviso of Sec 10(b) of the Act Respond-ent has excepted to the Trial Examiner's use of the May 25, 1967,date, but we find it unnecessary to pass on that exception becauseof the disposition we make of this case Earlier events dating backto the start of the negotiations are relevant here as background evidenceThe relevant facts bearing on the issue in this caseare for the most part stipulated. Respondent is a lumbermanufacturer in Spokane, Washington, engaged primari-ly in fabricating millwork out of prime lumber. It employsabout 180 production and maintenance employees whoform the bargaining unit in this case. The ChargingUnion, as the representative of that unit, and Respondenthave had a history of continuous bargaining relationsgoing back some 30 years. Since 1938, they have enteredinto a series of bargaining contracts, the last of whichwas for a 3-year term expiring June 1, 1966. That contractwas still in effect when the parties opened their negotia-tions for a new contract to succeed it.According to their established bargaining practices,both parties framed their initial proposals in the formof revisions or additions they wished to make in theexpiring contract, it being mutually understood that allterms of that contract which neither party expresslysought to modify or change would be carried forwardas part of any new agreement. Most of the terms ofthe expiring contract were left unaffected. Includedamong the more important ones were provisions forunion-shop conditions; for a Monday-to-Friday "hoursof labor" for production workers; for job-posting andbidding procedures; for departmental seniority applicableto layoff and recall; for a schedule of wage-rated classi-fications; for a comprehensive listing of fringe benefits,along with qualifying standards relating to eligibilitytherefor; and for a grievance procedure. The contract'sgrievance provisions, contained in Article 2, set outa broad definition of grievable matters. The definitionincluded "all disputes, grievances, or complaint arisingout of or under the contract's terms." The grievancemachinery provided for three steps, the last of whichwas a discussion before a member of the Federal Media-tion and Conciliation Service. Another provision statedittobe the intent of the _parties not to engage inwork stoppages or strikes, but to attempt to settle theirgrievance disputes peaceably, and not to strike or lockout without first using the grievance machinery. Otherthan as noted, there was no restriction on the rightto strike. Throughout the negotiations the aforesaid pro-visions remained on the table as part of Respondent'sbasic contract offer.'Some 20 official negotiation sessions were held inthe 2-year period involved, and, in addition, there wereanumber of unofficial meetings and an extensiveexchange of correspondence. The principal issues divid-ing the parties related to the anniversary date of thecontract,wages, contract duration, and the inclusionin the contract of a management prerogative clause.9The last is subject to qualification Late in 1967, Respondent proposedthat the Union waive application of the union-shop provisions to replace-ments and others who, as Respondent put it, "had braved the picketline to come to work " When the proposal was made, the Unionwas seeking to explore with Respondentthe latter's willingness toreturn striking employeesdesiring reinstatementto their former jobs,and had indicated that in the event a contract was concluded, theUnion would want "immediate"reinstatementof all striker-applicantsRespondent, in turn, expressed its willingness to place strikers "Immedi-ately" in any vacant jobs and to place those for whom it had noimmediate openings on a preferential hiring list182 NLRB No. 65 436DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to, the contract anniversary date,Respondent suggested that an October I date be substi-tuted for the June I date which had been operativebefore and which also was the anniversary date ofthe Union's contracts with other employers in the lumberof the then depressed state of the fabricated lumberproducts industry it could not afford to meet the demandswhich the Union had framed with an eye towards concur-rent negotiations with larger and more diversified mem-bers of the lumber industry, and -it therefore wantedto dissociate its future negotiations from those the Unionhad with the others. At various times during the negotia-tionsRespondent indicated that it was not inflexibleas to the October 1 date and expressed a willingnessto consider any-other contract anniversary date so longas the date was one falling either somewhat earlieror somewhat later than June 1. The Union, however,flatly rejected Respondent's proposals in this regardand indicated no disposition to yield on thisissue untillong after the strike,began, and then only on, conditionthatRespondent accept its bargaining position on allother matters in issue.With respect to contract duration and wages, theUnion initially proposed a wage and fringe-benefitincrease amounting as a package to about 55-cent-per-hour to be spread over a 3-year term.4 In response,Respondent offered the Union a 16-cent-per-hour wage-benefit package on the basis of a 1-year contract term.At- a meeting held July 16, 1966, Respondent, underunion threat of strike, raised its offer to 21 cents, 'stillon a 1-year contract basis, but the Union rejected thisoffer, declared thatan impassehad been reached onthis and other issues, and 2 days later it struck. Inlate January 1967, at meetings held with the aid ofFederalmediators,Respondent alternatively offeredeither a 21-cent wage-benefit package on the basis ofa 1-year contract, or; on the basis 'of a contract termlonger than 1 year but less than 2 years, a 20-centfor the remainingperiod,and suggested a terminal dateof November 1, 1968.' The Union countered with twoalternatives, both conditioned on Respondent's droppingitsdemand for a management rights clause, either: (1)a contract for a 2-year term ending June 1, 1968, witha 22-cent package for the 'first year and a, 12th-centpackage for the second; or (2) less than a 2-year contractending April 1,_ 1968, with a 34-cent package spreadthroughout its term. This was' unacceptable to Respond-ent.No final meeting of the minds was ever reachedbetween the parties on the issue of wages and contractduration, although it appears that, at least after December,15, 1967, this issue, would have presented no obstacleto full contract settlement but for the differences whichthen existed between the parties on the managementrights clause and on the return to work of strikers.5"The Union's prenegotiation letter specified a package in excessof 70 cents per hour, but this demand was modified soon after negotiationsopened'With respect to striker reinstatement, Respondent's position onDecember 15, 1967, as before, was that it would immediately returnWith respect to "management rights," Respondentin its initial proposal requested, and throughout thenegotiations insisted upon, the inclusion in the contractof a provision which would insure to it the right totake unilateral action-without first reaching an agree-ment or an impasse with the Union-as to mattersnot specifically controlled by- the collective-bargainingcontract.Towards that end, Respondent proposed atthe beginning of negotiations, the "management rights"clause which is set out at length in the Trial Examiner'sDecision, and at varioustimesin the negotiations certainvariants of that clause, the last of which is set forthin the margin.5 None of the earlier contracts betweenRespondent and the Union had contained a "managementrights clause." Respondent told the Union that certainevents occurring during operative terms of their pastcontracts had impelled it to decide that the inclusionof such a clause was desirable. Among the reasonsRespondent gave were:,(I) in 1962 the Union had servedstrikers to jobs where it had vacancies, place the rest on a preferentiallist,and have a "dialogue" with the Union about the application ofthe union-shop provisions to striker replacementsThe Union at thistime, however, insisted as a condition to settlement that all strikerswho wanted to come back be reinstated to their jobs, and statedthat if jobs then remained for any of the replacements, the Union"would consider" giving the replacements 90 or 120 days to meetthe union-shop requirements, but would notguaranteegiving any ofthem membership At the formalmeeting on June20, 1968, the Unionstated it would then be willing to require displacement only of replace-ments hired after December 15, 1967, and that it would not requireremaining replacements hired after December 15 to comply with theunion-shop provisions of the contract But Respondent was unwillingat this time to accept the December 15 cutoff dateFor exampleMANAGEMENT RIGHTSA The Union has the rights which are specifically spelled outin this Agreement as well as such rights as are givenitby statuteunless these rights are limited by any provisionof this AgreementB All rights customarily and traditionally exercised by the Com-pany to operate -its business and direct its employees are herebyexpressly reserved by and to the' Company unless the terms ofthisAgreement specifically limit said rights, in which event theterms of this Agreement shall control Except to the extent specifical-ly limited by some other term of this Agreement, these rightsinclude, but are not limited to, the right to determine prices ofproducts,, volume of production and methods of financing, to dropor add a product line, to sell, merge, consolidate or lease thebusiness, or any part thereof, free of the liabilities of this Agreement,to establish, revise or continue policies, practices and proceduresfor the conduct of the' business, and, from time to time, to changeor abolish such policies, practices, or procedures, the right todetermine and from time to time redetermine, the number, location,relocation and types of its operations, and the methods, processesand materials to be employed, to discontinue processes or operationsor to discontinue their performance by employees of the Companyand/or to subcontract same, to determine the number of hoursper day and per week operations shall be carried on, to selectand assign work to such employees in accordance with the require-ments determined-by management,to determine the existence orthe lack of work, to make and enforce reasonable rules for themaintenance of discipline or efficiency; to suspend, discharge orotherwise discipline employees, and to take such measures as man-agement may determine to be necessary for the orderly, efficientand profitable operation of its business-all to the best regardof its employees and the welfare of the operationC ' It is also understood and agreed that the foregoing provisionsshall in no manner prevent the utilization of the grievance procedureas provided in Article 2 of this Agreement LONG LAKELUMBERCOMPANYitwith a membership resolution that Respondent fireits production manager; (2) in 1965,the Union initiateda Section 8(a)(5) unfair labor practice proceeding beforethe Board after Respondent-acting under the beliefthatwhere the contract was silent it had a right tochange work schedules unilaterally-had rescheduledthe Monday-to-Friday workweek of a unit maintenanceemployee to a Tuesday-to-Saturday workweek;'and (3)more recently,theBoard and the courts had issuedcertain decisions which had placed in question Respond-ent's former belief that rights not specifically abridgedby contract were reserved to management.Becauseof these considerations,Respondent stated in effectthat it now considered it important to add a managementrights clause which would insure it the freedom it hadtheretofore understood it had without such a clauseto take unilateral action in cases when the contractremained silent.Respondent make it clear during the negotiations thatin presenting its management rights proposals it wasnot seeking to override thereby any specific provisionin the contract which might,in one way or another,nullify the management right involved.Italsomadeitclear that the reserved management rights it wantedwere meant to apply only toinitialdecisions and actionsunder that clause,and that following such initial actionsor decisions it was willing to have them subjected toreview and reconsideration under the contract'sgriev-ance procedures.These procedures,as noted above,would have left the Union free to take economic actionif itwished,after processing its grievances.Additionally,Respondent advised the Union that it was not "wedded':to the specific language of any of its proposals, andthat it was willing to accept any language the Unionwished,provided only that under the definition of man-agement's reserved rights and the enumerated examples,Respondent would be free initially to act unilaterallywhere the contract was silent.Respondent also expresseditswillingness to bargain with the Union about theelimination of any of the specific rights enumeratedin its proposals.At all meetings held for many months after the negotia-tions began,theUnion'spositionwas, in brief, thatitdid not want any management rights clause in thecontract.However,at a meeting held on April 14, 1967,the Union offered to accept a management rights clausesimilar to the one included in the Union'scontracts'The Union filed the 8(a)(5) charge after its grievance that Respondenthad violated its contract had been rejectedThe Board'sDecision,reported at 160 NLRB 1479, issued on September 29, 1966, a fewmonths after these negotiations were opened The Board found thatwhile the"right" of rescheduling was neither granted nor restrictedby the parties'contract,Respondent was nonetheless legally obligatedto bargain about the change in the absence of the Union's clear andunmistakable grant to management of authority to make this changein employment conditions unilaterally It held,however, that Respondenthad in effect fulfilled the obligations which a bargaining order wouldcompel by discussing the matter with the Union at subsequent grievancemeetings(160 NLRB at 1480)Upon review,the D C Court of Appealsreinstated the complaint and remanded the case to the Board withdirections to frame a remedy for the violation found See 380 F 2d628 On remand,the Board ordered Respondent to reinstate the grievant'soriginal workweek 169 NLRB 148437with lumber and other manufacturers in the area. Thatclause,referredto bythe parties as the"bob-tailed"form,simply recited that"except as specifically limitedby express provisions of this agreement, all rights, powerand authority customarily exercised by mangement inthe direction of the work force and the operation ofthe business are retained by the Company."The Union'sproffer of this clause was tied,however,to Respondent'sacceptance of the Union's simultaneous demands: (1)that a package of about 55 cents-the approximateamount demanded in 1966 for a 3-year contract-nowbe compressed into a 2-year contract with a May 31terminal date; (2) that Respondent immediately reinstateall strikers displacing,if necessary,any post-strike hires;and (3)that Respondent pay to each striking employeewho returned to work under the proposed settlement,a one-time stipend of $20.Respondent rejected theseconditions.Then,aswell as later,italso stated withspecific reference to the proffered"bob-tailed"clause,that it found it unacceptable,in part because it didnot want to be bound by any established pattern ofinterpretation thatmight have been developed underother conditions, and also because it did not considerthe clause to be the kind of clear and unmistakablewaiver required under Board standards to meet thepurposes Respondent had in mind.At a meeting heldon July 21,1967, a new union spokesman appearedand after Respondent explained its position on the anni-versary date and management rights issue at length,the Union made a new counterproposal.At that time,aswell as at a later meeting held August 31, 1967,the Union offered,in addition to the previously rejected"bob-tailed"management rights clause,a provisionexplicitly excludingmaintenance employees from thenormal work,or "hours of labor"schedule of otheremployees.But the Union also tied this proposal toitssimultaneous demands for a wage-benefit packageonly slightly less than that above-described,but nowcompressed into a 20-month contract ending February1,1968, and for the "immediate"reinstatement of allstriker-applicants.Respondent indicated its willingnessto accept the offered provision with respect to the mainte-nance employees, but reiterated that it preferred a man-agement clause"somewhat on the order"of those ithad theretofore presented,rather than one "taken fromanother's contract."Respondent also made a new wageoffer slightly above its previous ones, but on the basisof a contract ending October 1, 1968. The Union thenasserted that every concession and offer it had thereto-foremade was "off the table."Meetings were notresumed again until December 5, 1967. Thereafter, theparties continued to meet until June 21,1968.Whenthey broke off negotiations on the latter date, theyseemed near agreement on a number of disputed matters,but remained deadlocked on the management rights issue.CONCLUDINGFINDINGSThe complaint alleges generally that Respondent vio-lated Section 8(a)(5) by negotiating with the Union "inbad faith and with no intent of entering a binding collec- 438DECISIONSOF NATIONALLABOR RELATIONS BOARDtive-bargaining agreement."The TrialExaminer, inupholding this allegation,relied entirely upon Respond-ent's insistent demand for the inclusion in the contractof management rights provisions,such as are describedabove.In his,view,these provisions,ifaccepted bythe Union,would have had the effect of divesting theUnion "of the right to represent the employees in newand old matters which might or would arise duringthe contract term."On that premise,and relying alsoon the Board'sdecision inStuart RadiatorCore Mfg.Co., 173 NLRB 125,theTrialExaminer concludedthat"by adamantly insisting upon these[managementrights] clauses,Respondent demonstrated a predetermi-nation not to achieve agreement with theUnion." Wedo not agree with the Trial Examiner'sanalysis ofRespondent'sproposals,orwith the conclusion hereached.We areguided in our view of the case by the SupremeCourt'sholding inAmerican National Insurance Co.,343 U.S. 395. That caseholds that management functionclauses like those here involved,are mandatory subjectsof collective bargaining;that it is not,per se,an unfairlabor practice for an employer to insist upon such claus-es; and that in evaluating an employer's bargaining con-duct in a proceeding where such clauses are involved,the Board,just as in any other 8(a)(5) case, is requiredto apply the usual good-faith bargaining standards tothe facts of the particular case.On the facts of the instant case,we perceive nosufficient basis for inferring bad faith.Respondent waswilling to agree,as it had in the past,to have embodiedin a written contract a comprehensive code governingthe employees'wages, hours, and conditions of employ-ment,and at no time sought to foreclose or impedethe Unionfrom bargaining about any specific provisionthe Union mightwish tohave added thereto.The "man-agement"authority which Respondent sought to reserveunto itself related only to matters on which the contractwas left silent.But even as to such matters,Respondent'smanagement rights proposals would not have precludedfuture bargaining.The management authority Respond-ent demandedwas onlyto takeinitialaction withoutconsulting the Union in advance.Once such actionwas taken,the Union would have the right, and Respond-ent the correlative obligation,to subject the action takentopost hocreview under the grievance procedures wheretheUnion would be afforded the opportunity throughgive and take discussion to obtain a change in manage-ment's action.Nor can it be said on the facts of thiscase that the opportunity forpost hocdiscussion couldbe no more than a ' preordained exercise in futility.For, under the contract,theUnionwould be left freeto strike once the grievance procedures were exhausted,and thus would be in a position to press its grievanceswith Respondent under conditions in which,as Respond-ent would be aware,the Union held in reserve a possibleuse of economic power.Viewed in this light,the TrialExaminer'spremise that the Union could not haveacceptedRespondent'smanagement rights proposalswithout relinquishing its representative capacity for thecontract term is revealed as an overstatement.The considerations discussed above plainly distinguishthis case from theStuart Radiatorcase relied on bytheTrialExaminer. The contractual provision uponwhich the employer in that case insisted, not only con-tained "reserved rights" clauses much broader thenthose in the instant case, but also embodied a waiverby the union of any employer obligation to bargainwith it at anytimeaboutmanagement decisions asthere defined, while at the same time shackling theunion with a tight no-strike clause. Moreover, as theBoard-adopted Trial Examiner's findings in that casedisclose, there was also independent evidence pointingto the employer's bad faith approach to its statutoryduty to bargain with the employees' representative.In this case, we find no independent evidence fromwhich an inference of bad faith may be drawn. GeneralCounsel conceded at the hearing that, except as linkedtoRespondent's insistence on its management rightsproposals, he was making no contention that any particu-lar position or act of Respondent was in derogationof its good-faith bargaining obligations. From our ownreview of Respondent's bargaining conduct, particularlywhen considered in the light of its 30-year history ofcontractual relations with the Union, we find no adequatebasis for concluding that because Respondent pressedhard for itsmanagement rights clauses its aim musthave been to avoid reaching agreement with the Union.We therefore conclude, contrary to the TrialExamin-er, that the record does not justify a finding that Respond-ent violated Section 8(a)(5) and (1) of the Act as alleged.We shall, accordingly, dismiss the complaint.ORDERPursuant to the provisions of Section 10(c) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBER BROWN,dissenting:For the reasons stated by the Trial Examiner, I wouldsustain his findings and Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE.DON WILSON, Trial Examiner: Upon a chargefiledOctober 26, 1967, and amended on March 22,1968,by InternationalWoodworkers of America,AFL-CIO, Local 3-10, herein the,Union, the GeneralCounsel of the National Labor Relations Board, hereinthe Board, issued a complaint dated March 25, 1968,alleging thatLong Lake Lumber Company, hereinRespondent, violated Section 8(a)(5) and (1) of theNational LaborRelationsAct, herein the Act.Pursuant to due notice a hearing in this matter washeld before me at Spokane, Washington, on June 25-27,1968.The parties fully participated and entered intolengthy stipulations with many exhibits. The parties'briefs have been received and considered. LONG LAKELUMBERCOMPANYUpon the entire record in the, case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSAt all times material,Respondent has been a Washing-ton corporation,with its principal place of businesslocated in Spokane,Washington,where it is engagedin the business of processing lumber products,includingtimber laminated beams. During the past 12 months,Respondent purchased from points outside the Stateof Washington for use at its Spokane plant goods valuedin excessof $75,000 and sold and shipped lumber prod-ucts valued in excessof $75,000 from its Spokane plantto customers located outside the State of Washington.At all times material,Respondent has been an employ-er engaged in commerce within-themeaning of theAct.II.THE LABOR ORGANIZATIONAt all timesmaterial,theUnion has been a labororganizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The IssueAt issue is whether Respondent violated Section 8(a)(5)and (1) of theAct byrefusing to bargain in good faithwith the Union.B.The FactsRespondent and the Union have had a bargainingrelationship for many years. Their last contract expiredinearly 1966,and between May 5,1966, and June21, 1968,they had 21 bargaining meetings.At eachof these meetings,Respondent insisted upon and theUnion resisted various substantially similar versions ofa stringent and generally extremely detailed managementrights clause.Its first management functions clause was proposedon May 5,1966, and reads:Except to the extent expressly abridged by a specificprovision of this Agreement,the Company reservesand retains,solely and exclusively,allof its Com-mon Law rights to manage the business,as suchrights existed prior to the execution of this orany other previous agreement with the Union orany other union.The sole and exclusive rightsofmanagement which are not abridged by thisAgreement,shall include but ^ are not limited toits right to determine the existence or non-existenceof facts which are the basis of a managementdecision to determine prices of products,volumeof production and methods of financing, to dropa product line, to sell or lease the business, orany part thereof,free of the liabilities of this Agree-439ment,to establish or continue'policies, practicesand procedures for the conduct of the businessand, from time to time,to change or abolish suchpolicies, practices,or procedures;the right to deter-mine and from time to time redetermine,the num-ber, location,and relocation and types of its opera-tions, and the methods,processes,and materialsto be employed;to discontinue processes or opera-tions or to discontinue their performance by employ-ees of the Company; to determine the numberof hours per day or per week operations shallbe carried on; to select and to determine the numberand types of employees required;to assign workto such employees in accordance with the require-ments determined by management;to establish andchange work schedules and assignments;to transfer,promote,or demote employees,or to lay off,termi-nate,or otherwise relieve employees from dutyfor lack of work or other legitimate reasons, todetermine the fact of lack of work,tomake andenforce reasonable rules for the maintenance ofdiscipline;to suspend,discharge,or otherwise disci-pline employees for cause and otherwise to takesuch measures as management may determine tobe necessary for the orderly,efficient and profitableoperations of its business-all to the best regardof its employees and the welfare of the operation.In its brief,Respondent claims that one of the reasonsfor this demand and its substantial repetition for over2 years, was that some years ago the Union's localpassed a resolution that Respondent should dischargeitsproductionmanager.Another reason was that ina prior Board case the Board and court of appeals.had found Respondent had violated Section 8(a)(5) ofthe Act byunilaterally rescheduling the workweek ofmaintenance employees.Respondent felt "that the por-tion of the contract involved had been intentionallynegotiated so that the[Respondent]was free to resche-dulemaintenance employees as it saw fit."'A thirdreason was that because of alleged changes in the atti-tudes of the Board and the courts,Respondent's counselbelieved"amanagement rights clause of some typepermitting the [Respondent] to `fill in the gaps' wherea labor contract was silent might be desirable."Anotherreason for insisting on a stringent and detailed manage-ment rights clause was that Respondent obtained andpresumably read"ProtectingManagement'sRightsUnder a Union Contract",published by the ResearchInstitute of America. Respondent relied upon clausesrecommended in this book in formulating its own clauses.These reasons have been advanced by Respondent inits brief.Before and after the issue of a scheduled workweekformaintenance employees had been settled by theUnion's acquiescence,Respondent insisted on the sub-stance of its management prerogatives clause. Respond-ent did not ask the Union for agreement concerning'During the long negotiations herein the Union acceded to Respond-ent's contention that it should be allowed to reschedule the workweek 440DECISIONSOF NATIONALLABOR RELATIONS BOARDthe workweek;hours, or terms of employment of anyother classification of employee.Respondent,not long after its original proposal, didput forward a much shorter clause for considerationby the Union.It reads:Except to the extent expressly abridged by a specificprovision of, this Agreement,the company reservesand retains,solely and exclusively,allof its Com-mon Law or any other rights to manage business,as such rights existed prior to the execution ofthisor any other previous agreement with' thisUnion or any other union.It is plain that Respondent was demanding that theUnion,excepting as the contract spelled out to thecontrary,was to have no more than pre-Wagner Actrightswith no right to represent the employees as dayto day problems arose.As these management rights' proposals were beingadvanced,it is clear that the Union was not adamantlyopposed to all management rights clauses. It had con-tracts containing such clauses,but not as restrictiveas Respondent's,with other employers.By August 24, 1966,Respondent proposed a morerestrictive clause.In this clause,Respondent reservedto itself all "other rights"as well as its common lawrights and the new proposal eliminated"cause" as areason for suspension,discharge or discipline.In thisdemand Respondent eliminated any' provision about "thebest regard of its employees."While the record herein was almost completely stipu-lated,the stipulations and exhibits are voluminous andit is not practical to set forth herein anything approximat-ing all the discussions or all the proposals and counterpro-posals. In any event,,at the ninth negotiation sessionon January 16, 1967,Respondent made two so-callednew management rights proposals which made clearthat past practice was to be ignored and the Union'sparticipation as the employees'representativewas tobe restricted.At the end of this meeting,these proposalswere withdrawn.On April 14,1967, the Union2 counterproposed asa management rights clause,the following:Except as specifically limited by express provisionof-this agreement,'all rights, power,and authoritycustomarilyexcerisedbymanagement in thedirection of the work force and the operation ofthe business are retained-by the Company.Thiswas a so-called area bobtailed clause whichRespondent had previously rejected.The Union wasseeking recognition of past practices and the commonlaw of the shop,while conceding management rights.With the union proposal it would not be necessaryto -write into the contract every past practice and everynuance which had made a shop common law.Respondentrejected the Union's proposal and repeated its manage-ment'rights demands.2Employees had been on strike sinceJuly 18,1966, and the strikewas still in progress at the time of the hearingThe' 10(b) date was April 26,1967. On May 25, 1967,the Union,stating it wished to settle the strike,nonethe-less stated it could not accept Respondent'smanagementrights proposals.Respondent renewed its demands fordetailed and very stringent management rights clauses.Between January 26, 1967,and December 15, 1967,the parties held eight bargaining meetings, during thecourse of which the Union varied its management rightsproposal in an effort to meet Respondent'sdemandsand still continue as' bargaining representative. TheUnion'sproposals were rejected by Respondent whichcontinued to insist on its detailed demands. Respondentwas willing that the Union come up with language ofitsown,ifit"contained the substance-or sense of[Respondent's] proposal on Management Rights."On December 5, 1967, the Union proposed anotherversion of the management rights clause acceptable toit but Respondent rejected it,insisting,"the ManagementRights clause agreed tupon should essentially be thesense of the[Respondent's] proposal."On I December 15, 1967,'at their 18th session, whenagreement was near on all issues except'managementrights, theUnion renewed its December 5 proposaland Respondent rejected it.Respondent insisted thatthe substance of its management rights proposal wasessential (non bargainable)to any agreement.Respondentinsisted it wanted the Union to'spell out in any contract"allof the rights it wanted to protect or, in whichithad an interest and anything else to be left to the[Respondent]to be able to proceed without fear ofan unfair labor practice or a lawsuit." Respondent tookthe position"(1)where the contract was silent manage-ment should be free to proceed to a decision withoutbeing put in peril thereby;(2) and to illustrate,specificexamples of the management rights should be set forth."Respondent then reproposed that"the ultimate languageof the management rights should state that if contractissilentmanagement may proceed and then set outsome examples by way of illustration."The Uniondeclined this reprosposal. Respondent then insisted thatany management rights clause should"say (1) wherethe contract is silent [Respondent]is free to proceedunilaterally without peril and (2) to clarify that by specificexamples which should be set forth." The Union rejectedthis.But for management rights and return of strikersto work the parties were near agreement.On March 18, 1968, Respondent,by letter,madeanother detailed and stringent management rights propos-al.In this proposal, Respondent sought the right tomake changes in employment conditions unless speci-fically taken care of by the contract and without regardto many years of past practice. After almost two yearsof bargaining,Respondent sought a 7-month contract.On June 20,1968, the parties exchanged proposalson management rights and the union representative indi-cated that'on the basis of the proposals,agreement 'seemed near and he was prepared to recommend settle-ment.The parties agreed to meet June 21,1968, todiscuss their proposals.On June 21,1968, the parties'againmet and farfrom Respondent's proposal of the day before,Respond- LONG LAKELUMBERCOMPANYent offered a 3'month contract providing the followingmanagementrights clause:A. The Union has the rights which are specificallyspelled out in this Agreement as well as such rightsas are given it by statute unless these rights arelimited by any provision of this Agreement.B.All rights customarily and traditionally exercisedby the Company to operate its business and directitsemployees are hereby expressly reserved byand to the Company unless the terms of this Agree-mentspecificallylimitsaid rights, in which eventthe terms of this Agreement shall control. Exceptto the extent specifically limited by some otherterm of this Agreement, these rights include, butare not limited to, the right to determine pricesiof products, volume of production and methodsof financing, to drop or add a ' product line, tosell,merge, consolidate or lease the business, orany part thereof, free of the liabilities of this Agree-ment, to establish, revise or continue policies, prac-tices and procedures for the conduct of the business,and, from time to time, to change or abolish suchpolicies, practices or procedures; the right to'deter-mineand from time to time redetermine, the num-ber, location, relocation and types of operations,and the methods, processes and materials to beemployed; to discontinue processes or operationsor to discontinue their performance by employeesof the Company and/or to subcontract same; todetermine the number of hours per day or perweek operations shall be carried on; to select andto determine the number, types and' competenceof employees required; to assign work to suchemployees in accordance with the requirementsdetermined by management; to determine the exist-ence of the lack of work; to make and enforcereasonable rules for the maintenance of disciplineor efficiency;' to suspend, discharge or otherwisediscipline employees; and, to take such measuresasmanagementmay determine to be necessaryfor the orderly, efficient and profitable operationof its business-all to the best regard of its employ-ees and the welfare of the operation.Obviously, Respondent was again insisting on agree-ment by the Union with Respondent's demands formerely permissivebargainingmatters and nonbargainablematters along with legitimate subjects of collective bar-gaining.The Union rejected Respondent's June 21, 1968,proposal.In its brief, Respondent states, `In one sense, theoriginalproposalof[Respondent]remained the[Respondent's] `formal' or 'on the table' position atthe bargaining table throughout." It further states, initsbrief, that, "It believed that with respect to anymatterwhich was not specifically, controlled by thelabor contract, it would be free to act with respecttowages, hours and working conditions without firstreachingan agreementor impasse with. the labor union.To insure that this right was not destroyed by judicialinterpretation and that the terms of the Union's waiverof its right to bargain was sufficiently clear and unmistak-441able [Respondent] sought an itemization by specificexamples of this reserved right." Further in its briefRespondent makes clear that at the December 15, 1967,meeting Respondent required, "where the labor contractissilent [Respondent] is free to proceed unilaterallywithout peril."C.Concluding Findingsas to Bad-Faith BargainingAs stated by the Unionin itsbrief,Respondent,"demanded as a condition precedentto negotiating acontract to finality that, the Unionagree to languagethat would waive past, present, and future Act violationsinvolving unilateral action respectingtermsand condi-tionsof employment after its contract was concluded."It is plain that by itsinsistentand adamant demands,Respondent sought to abrogate the common law ofthe shop.It is noted that while latermanagementrights proposalscontemplated resort to the grievance procedure, arbitra-tionwas not considered by either, Respondent or theUnion.Ifind it would be virtually impossible to write acontract which would cover every contingency whichmight arise during a contract term covering wages, hours,and conditions of employment. This is what Respondentwas demanding of the Union or else the Respondentwas free to act unilaterally without peril so far asthe Board and the courts were concerned.'It is noted that after many years of contractual (rela-tions, this was the firsttimeRespondent had demandedany managementrights clause, let alone oneas stringentas those proposed by Respondent. That some yearsago the Union passed a resolution seeking the dischargeof a productionmanager,which never became a subjectof bargaining, seems poor occasion for Respondent'sdemands. The same way he said of the fact that theBoard and the court of appeals had found that Respond-ent had violated Section 8(a)(5) of the Act by unilateralaction in one instance, especially when in the courseof bargaining herein, the Union agreed with Respondent'sposition. Respondent's belief that a management rightsclausewas necessary to "fill in the gaps" was poorreason, indeed, for insisting on a clause that foreclosedbargaining during the contract term.It isimpossibleto write a labor contract which eliminatesall gapsexcept-ing upon Respondent's basis which is that the contract,here and now, covers everything, even the unforeseea-ble. That Respondent read a book on management rightsand relied on it does not relieve it of its obligationto approach the Unionat the bargainingtable in goodfaithwith a desire 'to reach a mutually satisfactoryagreement.Respondent sought to have every past practice andall the common law of the shop written into a contract.As previously noted, this is substantially impossible.Respondent did not approach the bargaining table"with an open mind and purpose to reach anagreementconsistent with the respective rights of the parties. "39Mature vNLRB, 198 F 2d 735, 739 (C A 5, 1952) 442DECISIONSOF NATIONALLABOR RELATIONS BOARDGood faith has meaning only in its application tothe particular facts of a particular case.N.L.R.B. v.American National InsuranceCompany, 343 U.S. 395.The particular facts of this casenegateany claim ofgood faith by Respondent. I find Respondent at alltimes was determined not to reach an agreement withthe Union. After many years of bargaining, Respondentinjected proposals in such fashion that they were predict-ably unacceptable to the Union. By adamantlyinsistingupon these clauses Respondent demonstrated a predeter-mination not to achieve an agreement with the Union."While it is well established that an employer's insist-ence upon a management rights clause does not itselfviolateSection 8(a)(5), the nature of an employer'sproposals on management rights and other subjects arematerial factorsin assessingitsmotivation in approachingnegotiations. Thus, rigid adherence to proposals whichare predictably unacceptable to the Union, may indicatea predetermination not to reach agreement, or a desireto produce a stalemate, in order to frustrate bargainingand undermine the statutory representative. "4Had the Union accepted Respondent's proposals itHad the Union accepted Respondent's managementrights proposals, it would have divested itself of theright to represent the employees in new and old matterswhich might and would arise during the term of thecontract.Respondent's positions have not been reasonable anditsproffered advanced reasons for adamantinsistenceon most stringent and detailedmanagementrights clausesare nothing more than "excuses." The managementrights proposals, it knew, would remove the Unionfrom its statutory part as bargaining representative duringthe contract term. Respondent professedly had nothingspecific in mind which it sought to accomplish by itsdetailedmanagement rights clauses. It is obvious itsought particularly to rid itself of the obligation tobargain with the Union during the term of the contract.It is, "difficult to believe that the company witha straight face and in good faith could have supposedthat this proposal had the slightest chance of acceptanceby a self-respecting union, or that it might advancethe negotiations by affording a basis of discussion; ratheritlooksmore like a stalling tactic by a party bentupon maintaining the pretense of bargaining."5Respondent knew what Justice Douglas knew inSteel-workers v.Warrior & Gulf Navigation Co.,363U.S.574 (1960), "One cannot reduce the rules governinga community like an industrial plant to fifteen or evenfifty pages." He continued, "Within the sphere of collec-tive bargaining, the institutional characteristics and thegovernmental nature of the collective-bargaining processdemand a common law of the shop whichimplementsand furnishes the context of the agreement." Respondentwas not in good faith in adamantlyinsistingupon whatitknew the Union could not accept, that it divest itselfStuart Radiator Core Manufacturing Co , Inc , supraNLRB v Reed & PrinceMfgCo ,205 F 2d 131of the right to bargain as to future matters which "maybe unknown, except in hazy form," to the parties.The words of the Board inStuart Radiator CoreManufacturing Co. Inc., supra,make evident that sinceMay 25, 1967, Respondent has violated Section 8(a)(5)and (1) of the Act:An evaluation of all Respondent's proposals here-in indicate that Respondent was determined to forcetheUnion to abandon its right to be consultedregarding, practically all disputes that might ariseduring the term of the contract relating to termsand conditions of employment; i.e., to waive itsstatutory right to bargain collectively. Such propos-als indicate more than hard bargaining. Since theRespondent could not have offered them with anyreasonable expectation that they would be accepta-ble to the Union, we can only conclude thatRespondent did not approach the negotiations ingood faith and with the intent of reaching an agree-ment.We thus find that Respondent's approachtonegotiationswas superficial, and completelyinconsistent with the principle of good-faith bargain-ing. "D. The Appropriate UnitThe appropriateunit includesall productionand main-tenance employees of Respondent working in its lumbermanufacturing plant, and the Spokane Pine ProductsCompany, located at Spokane, Washington, excludingalloffice and clerical employees and plant guards, andprofessional and supervisory employees as defined inthe Labor Management Relations Act of 1947.E.The Union's Majority StatusFor many years, the Union has been the collective-bargaining representative of Respondent's employeesin the above unit. There is a presumption that its majoritystatus continues and although some (how many?) strikershave crossed the picket line, there is insufficient proba-tive evidence to rebut the presumption.F.The StrikersThe Union seeks a finding that the strike was andisan unfair labor practice strike and a remedy thatRespondent be ordered to reinstate all strikers upontheir unconditional application and make them wholeupon Respondent's failure so to do. On the other hand,General Counsel, while alleging that a strike is stillinprogress and has been since July 18, 1966, doesnotallege it is or was an unfair labor practice strikeor that the strikers are eligible for reinstatement uponrequest. I find this matter was not placed in issue bythe pleadings and has not been litigated and the Union'srequests are denied. It is noted that General Counselmakes no reference to unfair labor practice strikersin his brief and particularly does not seek an orderof reinstatement or backpay. I am unable to make afinding that the strike was in fact caused or prolonged LONG LAKELUMBERCOMPANYby Respondent's unfair labor practices at the bargainingtable.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act.2.The Union is a labor organization within the mean-ing of the Act.3.Allproduction and maintenance employees ofRespondent working in its lumber manufacturing plant,and the Spokane Pine Products 'Company, located atSpokane,Washington, excluding all office and clericalemployees and plant guards, and professional and super-visory employees as defined in the Labor ManagementRelations Act of 1947, have at all material times constitut-ed a unit appropriate for the purposes of collectivebargaining within the meaning of the Act.4.The Union was on May 25, 1967, and has beenatall times material, the exclusive representative ofallemployees in the aforesaid unit for the purposesof collective bargaining.5.By refusing on and after May 25, 1967, to bargaincollectively with the Union as the exclusive representa-tive of the employees in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.RECOMMENDED ORDERUpon the entire record in the case, and pursuantto Section 10(c) of the Act,it ishereby recommendedthatRespondent, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Unionas the exclusive representative of all its employees inthe above described appropriate unit.(b) In any like or related manner, interfering with,restraining, or coercing its employees in the right toself-organization, to form labor organizations, to joinor assist the Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in protected activitiesfor the purpose of collectivebargainingor other mutualaid or protection, or to refrain from any or all suchactivities except to the extent that such right may beaffected by an agreement requiring membership in alabor organization as authorized in Section 8(a)(3) ofthe Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:443(a)Upon request bargain collectively with the Unionas the exclusive representative of its employees in theabove-described appropriate unit, with respect to wages,hours of work, and other conditions of employmentand, if an understanding is reached, embody same ina signed agreement.(b) Post at its plants in Spokane, Washington, copiesof the notice attached marked "Appendix."" Copiesof said notice on forms provided by the Regional Directorfor Region 19, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 days, thereafter in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within20 days from receipt of this Decision, what steps havebeen taken to comply herewith.'In the event that this Recommended Order is adopted by theBoard, the words "A Decision and Order" shall be substituted forthewords "The Recommended Order of a Trial Examiner" in thenoticeIn the further event that theBoard'sOrder is enforced bya decree of a United States Court of Appeals, the words "A Decreeof the United States Court of Appeals, Enforcing an Order" shallbe substituted for the words "A Decision and Order "In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notifythe RegionalDirector for Region 19, in writing, within 10 days from the date ofthis Order, what steps it has taken to comply herewithAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommended order of a TrialExaminer of the National Labor Relations Board andin order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employ-ees that:WE WILL NOT refuse, upon request, to bargaincollectivelywith InternationalWoodworkers ofAmerica, AFL-CIO, Local 3-10, as the exclusiverepresentative of all our employees in the unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees inthe exercise of their right to self-organization, tobargain collectively through representation of theirown choosing,to engagein concerted activitiesfor the purpose of collectivebargainingor othermutual aid or protection, or to refrain from anyor all such activities, except to the extent thatsuch right may be affected by an agreement requir-ing membership in a labor organization as a condi-tion of employment as authorized in Section 8(a)(3)of the Act.WE WILL, upon request, bargain collectively withthe above-named labor organization as the exclusive 444DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining reflresentative of all employees in thefollowing unit with respect to wages, union security,hours of work,and other conditions of employmentand if an understanding is reached embody suchunderstanding in a signed agreement The bargainingunit isAll production and maintenance employees ofoursworking in our lumber manufacturingplant,and the Spokane Pine Products Company, located at Spokane,Washington,excludingalloffice and clerical employees and plantguards,and professional and supervisoryemployees as defined in the Labor ManagementRelations Act of 1947LONG LAKE LUMBERCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting,and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Republic Build-ing, 10th Floor,1511 Third Avenue,Seattle,Washington98101 Telephone 206-585-7473